Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1631)

Complainant,
v.

Massa Corporation Company / Abdallah
Alkasasbeh
d/b/a Grocery and Deli / D Town Market,

Respondent.
Docket No. C-15-122
Decision No. CR3527

Date: December 22, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Massa Corporation Company / Abdallah Alkasasbeh d/b/a
Grocery and Deli / D Town Market, 751 South Commerce Street, Tacoma, Washington
98402, and by filing a copy of the complaint with the Food and Drug Administration’s
(FDA) Division of Dockets Management. The complaint alleges that Grocery and Deli /
D Town Market unlawfully sold cigarettes to minors and failed to verify that the cigarette
purchasers were 18 years of age or older, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes
and Smokeless Tobacco, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money
penalty against Respondent Grocery and Deli / D Town Market.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on October 22, 2014, CTP served the
complaint on Respondent Grocery and Deli / D Town Market by United Parcel Service.
In the complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Grocery and Deli / D Town Market has neither filed an answer within the
time prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

At approximately 5:25 p.m. on June 17, 2013, at Respondent’s business
establishment, 751 South Commerce Street, Tacoma, Washington 98402, an FDA-
commissioned inspector observed that a person younger than 18 years of age was
able to purchase a package of Marlboro 100’s cigarettes. The inspector also
documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

In a warning letter dated July 11, 2013, CTP informed Respondent of the
inspector’s June 17, 2013 observations, and that such actions violate federal law,
21 CFR. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

At approximately 4:14 p.m. on April 17, 2014, at Respondent’s business
establishment, 751 South Commerce Street, Tacoma, Washington 98402,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Marlboro cigarettes. The inspectors also
documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older.

These facts establish Respondent Grocery and Deli / D Town Market’s liability under the
Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B);

21 CFR. § 1140.1(b). The Secretary of the U.S. Department of Health and Human
Services issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act.

21 U.S.C. § 387a-1; see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19,
2010). The regulations prohibit the sale of cigarettes to any person younger than 18 years
of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1). A $500 civil money penalty is permissible under
21 C.F.R. § 17.2.

Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Massa Corporation Company / Abdallah Alkasasbeh d/b/a Grocery and Deli / D Town
Market. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and binding upon
both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

